Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated February 26, 2020. The following action is taken:Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art discloses a magnetic disk device fig 1. The cited prior art discloses improving the signal to noise ratio during data recording and reproducing by dividing the data into sectors see fig 2A element 21 then inserting codewords within the sectors element 22 to be written to the track. Although the cited prior art discloses inserting predetermined or sequentially codewords within data sectors. The cited prior art does not show or teach selecting for each one of the codeword within an interleaver a respective indicator which indicates within which partitions of the multiple sectors the segments of the codeword are to be written thus it is not randomly or sequentially written.  encoding the data to provide one or more codewords of encoded data; placing the segments of the one or more codewords into an interleaver based on the respective indicator corresponding to each of the codewords; and writing, from the interleaver, the segments of each of the one or more codewords to the partitions of at least some of the multiple sectors to interleave the respective segments of the codewords across the set of multiple sectors of the magnetic storage media.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 9059737.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.